DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a measure of distortion in an input signal and to output an indication of pulse occurrences according to user-selected configuration parameters. This limitation covers performance of the limitation in the mind. This judicial exception is not integrated into a practical application. In particular, the claim only requires the use of a noninvasive optical sensor. The sensor is recited at a high level of generality and merely adds insignificant extra-solution activity to the judicial exception (e.g. data-gathering). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a well-understood, routine, conventional sensor of a noninvasive optical sensor as evidenced by Ali et al. below (US 2002/0035315) or via various structural elements as evidenced by Khair et al. (USP #6,475,153) below is insufficient to amount to significantly more than the judicial exception.
It is noted that the dependent claims either incorporate similarly well-understood, routine, conventional activities such as the use of a pulse beep or display as an indication, as further evidenced by Ali et al. below, or merely expands upon the abstract idea itself.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,064,562 in view of Gorman (USP #5,400,794).
	Claim 9 is largely a broader recitation of claim 1 of the above patent sans the limitation of changing the output only when a measure of distortion is high. Gorman teaches a medical device in which the internal logic will change the output of results when it detects an error (col. 12 lines 55-64). It does not teach any other scenarios under which the output of results would be changed. Accordingly, it would have been obvious to modify the above combination further with Gorman to change outputs only under a very a narrow and specific condition, such that the practitioner is not confused when an output is changed.
Claim 10 is unpatentable over claim 2 of the above patent.
Claim 11 is unpatentable over claim 3 of the above patent.
Claim 12 is unpatentable over claim 4 of the above patent.
Claim 13 is unpatentable over claim 5 of the above patent.
Claim 14 is unpatentable over claim 6 of the above patent.
Claim 15 is unpatentable over claim 7 of the above patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites changing output of a physiological parameter according to user-selected configuration parameters only when the measure of distortion is high. The original disclosure fails to provide such a feature. In particular, the disclosure notes that both the distortion signal and/or the quality signal can be used to determine whether output signals are triggered (see [0055] of the printed publication). It is noted that written description support for using either the distortion signal or the quality signal is not equivalent to support for exclusive using just the distortion signal. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ali et al. (US 2002/0035315) in view of Blackadar (USP #6,298,314) and Gorman (USP #5,400,794).
As to claim 9, Ali teaches a method of configuring output indications of pulse occurrences in a patient monitor capable of monitoring a pulse rate through a signal from a noninvasive optical sensor ([0003]), the method comprising: receiving an input signal including plethysmograph data from a noninvasive optical sensor ([0002] - pulse oximetry being noninvasive; [0013]), determining that a waveform segment from a buffer corresponding to a portion of the input signal (610) including a pulse based on a morphological feature, said feature comprising a downward edge, a peak in the middle with symmetry with respect to the peak, or a peak in the middle with a gradual decline ([0051]), determining a measure of distortion and when said measure indicates a high level of distortion and the determination that the waveform segment includes a pulse ([0050-0052]), changing output of an indication of a physiological parameter ([0013]) when the measure of distortion is high ([0042] - depending on the level of confidence, the output can be varied). While Ali does not explicitly teach the use of user-selected configuration parameters for changing the outputting of a physiological parameter when the measure of distortion is high, user configurable output mechanisms are commonly used in the art, to allow one to select between various types of outputs, including, using auditory or visual cues or even vibrations and tactile outputs. 
Blackadar teaches a device for monitoring movement of a person in which a user interface (210) is manually activated by the user and can be used to adjust any of possible outputs of the user, including a visual indicator (216) or audio signals to be provided via audio indicator (214) (col. 5 lines 38-49). As such, it would have been obvious to one of ordinary skill in the art to modify Ali with Blackadar to allow the user to choose the type of alert to be received and thereby increase the utility of the device. 
While the above combination does not teach the changing of output only when a measure of distortion is high, Gorman teaches a medical device in which the internal logic will change the output of results when it detects an error (col. 12 lines 55-64). It does not teach any other scenarios under which the output of results would be changed. Accordingly, it would have been obvious to modify the above combination further with Gorman to change outputs only under a very a narrow and specific condition, such that the practitioner is not confused when an output is changed.
As to claim 10, Ali teaches the indication comprises a pulse beep ([0009]) and the parameter comprises a pulse occurrence ([0013]).
As to claim 13, Ali teaches the indication comprises visual display elements ([0013]).
As to claims 11 and 14, Ali does not explicitly teach blocking the pulse beeps or display elements. Since the blocking of one or more said audio or visual pulse indication triggers is done to give the caretaker an indication of the signal quality, it would have been obvious to modify the caregiver alert to include the blocking of triggers as design choice as the blocking of the trigger fails to solve an advantage over the caregiver alert. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the caregiver alert taught by Ali to include the blocking of pulse indication triggers and a user configurable mode as mere design considerations in relaying the signal quality information to the caregiver. Such a mechanism can be found in such devices as a mobile phone, which can call the attention of the user with both visual (flashing lights), auditory (ringing), and tactile (vibration). Ali also teaches the configuration parameters cause said processor to be responsive to said measure of distortion when the measure of distortion indicates that the sensor signal is substantially undistorted and to be unresponsive when said waveform is substantially distorted and instead be responsive to a pulse rate when said waveform is substantially distorted ([0007]). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the caregiver alert taught by Ali to include the blocking of pulse indication triggers and a user configurable mode as mere design considerations in relaying the signal quality information to the caregiver.
As to claims 12 and 15, Ali teaches configuration parameters cause the indicators to be responsive to a statistical representation of a calculated pulse rate according to said user selected configuration parameters ([0007], [0011]).

Claims 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ali et al. (US 2002/0035315), Blackadar (USP #6,298,314), Gorman (USP #5,400,794), and further in view of Khair et al. (USP #6,475,153)
As to claim 23, the above combination does not teach the noninvasive optical sensor is wirelessly coupled with the patient monitor. Khair teaches an noninvasive optical sensor (Fig. 1 - 12) which is wirelessly coupled with the patient monitor (Fig. 1 - 20) via an RF antenna (124). It would have been obvious to modify the above combination with Khair to allow for wireless monitoring of data for greater user convenience as well as to allow the monitoring of the user in an ambulatory setting.
As to claim 24, Khair teaches the optical sensor is wired to a wearable transmission device (flexible band 11 which also includes the antenna 124), said wearable transmission device configured to wirelessly couple with the patient monitor (Fig. 1 - 20). It would have been obvious to modify the above combination with Khair to allow for wireless monitoring of data for greater user convenience as well as to allow the monitoring of the user in an ambulatory setting.
As to claim 25, Khair teaches the user interface is generated on the patient monitor (input/output interface 212). It would have been obvious to allow for the user interface to be on any of the devices which is operationally connected to the sensor to allow for greater usability of the device.
As to claim 26, Khair teaches the user interface is generated on a computing device (col. 16 lines 14-45). While it does not necessarily disclose that this computing device is “portable”, the examiner gives official notice that portable computers in the form of laptops have been available widely since the early 1980s. It would have thus been obvious to use a portable computing device to generate the user interface ease of use.
As to claim 27, Khair teaches an input signal processed by a wearable transmission device (via user interface 120). It would have been obvious to modify the above combination with Khair to increase the utility of the device.
As to claim 28, Ali teaches the changing of output comprises changing color or graphical information of a displayed physiological parameter ([0042]).
As to claim 29, Khair teaches the output is generated at a wearable transmission device (120). It would have been obvious to modify the above combination with Khair to increase the utility of the device.
As to claim 30, Khair teaches the output is generated at the patient monitor (input/output interface 212). It would have been obvious to modify the above combination with Khair to increase the utility of the device.
Response to Arguments
As to applicant’s arguments with respect to the 101 rejection, applicant has asserted that claimed invention is directed to an improvement to the technology. However, as the recited invention has yet to be considered novel and non-obvious in light of the prior art, an argument that the recited invention could prove to be an improvement is not persuasive. In addition, 
Applicant’s arguments with respect to claim(s) 9 with respect to the prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	12/14/22